Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (US 6825673).
Regarding claim 1, Yamaoka at Abstract, fig. 5 and fig. 15 discloses a sensor device [600] for testing electrical connections in a device under test (DUT) using contactless fault detection, the sensor device comprising:
a plurality of main traces [traces as shown for 108, 107 or 620, 630] for conducting a radio frequency (RF) signal supplied by a signal source [8-14 of col. 2], each of the plurality of main traces having a first end connected to the signal source and a second end opposite the first end;
at least one inductor [L/450] connected to at least one main trace of the plurality of main traces at the first end of the at least one main trace; and
a slit [gap between 630and 620, see fig. 15] formed between opposing conductor portions [630, 620] at a tip of the sensor device for sensing open circuits [100/500] located in a sensing region [region between 630/620 and 500] below the slit [as shown], the tip being at an end of the sensor device opposite the respective first ends of the plurality of main traces, 
wherein an electric field [capacitance as an example], generated by the sensor device in response to the RF signal, substantially concentrates in the slit, enhancing the sensing of the open circuits and/or the short circuits [continuity test, see Title] during the contactless fault detection [non-contact manner].
Regarding claim 2, Yamaoka fig. 5 and fig. 15 discloses an inductance provided by the at least one inductor is fixed [L/450 as shown].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka as applied to claim 1 above.
Regarding claim 3, Yamaoka discloses all the elements including DUT traces and pitch between the DUT traces [Pattern wires 500a, 500b etc]. Yamaoka at lines 19-67 of col. 10, particularly at lines 19-42 discloses design process of the sensor device i.e. coupling capacitance C relationship to thickness/width of pattern wires and for traces less than or equal to about 0.3mm thick and a pitch between traces less than or equal to about 0.3mm thick. Since Yamaoka suggests generating an optimum resonance to reduce impedance of the entire circuit, it is obvious to a person having ordinary skill in the art at the time of the effective filing date to use the sensor device as disclosed by Yamaoka for DUT traces less than or equal to about 0.3mm thick and a pitch between traces less than or equal to about 0.3mm thick, in order to obtain same advantages that Yamaoka has to offer.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 4 calling for a sensor device for testing electrical connections in a device under test (DUT) using contactless fault detection, the sensor device comprising: the plurality of main traces comprise a first curved portion connected to the sensor circuit, and a second curved portion connected to the sensor circuit, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 8 calling for a .
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 11-19 calling for a sensor device for testing electrical connections in device under test (DUT) using contactless fault detection, the sensor device comprising: a first tab and a second tab extending toward one another from a first extension and a second extension, respectively, to form a slit for sensing open circuits and/or short circuits in portions of the DUT located in a sensing region below the slit, as further defined at claim 11.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 20 calling for a sensor device for testing electrical connections in device under test (DUT) using contactless fault detection, the sensor device comprising: a first tab and a second tab extending toward one another from a first main trace and a second main trace, respectively, to form a slit for sensing open circuits and/or short circuits in portions of the DUT located in a sensing region below the slit, as further defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868